Case 8:20-cr-00143-JLS Document 40 Filed 03/05/21 Page 1 of 9 Page ID #:186
                Case 8:20-cr-00143-JLS Document 40 Filed 03/05/21 Page 2 of 9 Page ID #:187

 USA vs.      Philip Kay Lippincott                                       Docket No.:   SACR 20-00143-JLS

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Philip Kay Lippincott,
is hereby committed on Count I of the Information to the custody of the Bureau of Prisons for a term of 24 MONTHS.

Upon release from imprisonment, the defendant shall be placed on lifetime supervised release under the following terms
and conditions:

         1.           The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                      Services Office and Second Amended General Order 20-04, including the conditions of probation
                      and supervised release set forth in Section III of Second Amended General Order 20-04;

         2.           During the period of community supervision, the defendant shall pay the special assessment and
                      fine in accordance with this judgment's orders pertaining to such payment;

         3.           The defendant shall cooperate in the collection of a DNA sample from the defendant;

                      Computer Conditions

         4.           The defendant shall possess and use only those computers and computer-related devices, screen
                      usernames, passwords, email accounts, and internet service providers (ISPs) that have been
                      disclosed to the Probation Officer upon commencement of supervision. Any changes or additions
                      are to be disclosed to the Probation Officer prior to the first use. Computers and computer-related
                      devices include personal computers, personal data assistants (PDAs), internet appliances,
                      electronic games, cellular telephones, and digital storage media, as well as their peripheral
                      equipment, that can access, or can be modified to access, the internet, electronic bulletin boards,
                      and other computers;

         5.           All computers, computer-related devices, and their peripheral equipment, used by the defendant
                      shall be subject to search and seizure. This shall not apply to items used at the employment's site,
                      which are maintained and monitored by the employer;

         6.           The defendant shall comply with the rules and regulations of the Computer Monitoring Program.
                      The defendant shall pay the cost of the Computer Monitoring Program, in an amount not to exceed
                      $32 per month per device connected to the internet;

                      Sex Offender Registration Condition

         7.           The defendant shall register as a sex offender, and keep the registration current, in each jurisdiction
                      where he resides, where he is an employee, and where he is a student, to the extent the registration
                      procedures have been established in each jurisdiction. When registering for the first time, the
                      defendant shall also register in the jurisdiction in which the conviction occurred if different from
                      his jurisdiction of residence. The defendant shall provide proof of registration to the Probation
                      Officer within three (3) days of release from imprisonment;

                      Sex Offender Treatment Conditions

         8.           The defendant shall participate in a psychological counseling and/or psychiatric treatment and/or
                      a sex offender treatment program, which may include inpatient treatment upon order of the Court,
                      as approved and directed by the Probation Officer. The defendant shall abide by all rules,
                      requirements, and conditions of such program including submission to risk assessment evaluations

CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                        Page 2 of 9
                 Case 8:20-cr-00143-JLS Document 40 Filed 03/05/21 Page 3 of 9 Page ID #:188

 USA vs.       Philip Kay Lippincott                                      Docket No.:   SACR 20-00143-JLS

                      and physiological testing, such as polygraph and Abel testing. The defendant retains the right to
                      invoke the Fifth Amendment. The Probation Officer shall disclose the presentence report or any
                      previous mental health evaluations or reports to the treatment provider;

         9.           As directed by the Probation Officer, the defendant shall pay all or part of the costs of treating the
                      defendant's psychological/psychiatric disorder(s) to the aftercare contractor during the period of
                      community supervision, pursuant to 18 U.S.C. § 3672. The defendant shall provide payment and
                      proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no
                      payment shall be required;

                      Access to Materials Conditions

         10.          The defendant shall not view or possess any materials, including pictures, photographs, books,
                      writings, drawings, videos, or video games depicting and/or describing child pornography, as
                      defined at 18 U.S.C. § 2256(8), or sexually explicit conduct, as defined at 18 U.S.C. § 2256(2).
                      This condition does not prohibit the defendant from possessing materials solely because they are
                      necessary to, and used for, a collateral attack, nor does it prohibit him from possessing materials
                      prepared and used for the purposes of his Court-mandated sex offender treatment, when the
                      defendant's treatment provider or the Probation Officer has approved of his possession of the
                      materials in advance;

         11.          The defendant shall not own, use or have access to the services of any commercial mail-receiving
                      agency, nor shall he open or maintain a post office box, without the prior written approval of the
                      Probation Officer;

                      Contact with Others Conditions

         12.          The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming
                      pools, playgrounds, youth centers, video arcade facilities, or other places primarily used by persons
                      under the age of 18, unless the defendant received written permission from the Probation Officer;

         13.          The defendant shall not associate or have verbal, written, telephonic, or electronic communication
                      with any person under the age of 18, except: (a) in the presence of the parent or legal guardian of
                      said minor; and (b) on the condition that the defendant notify said parent or legal guardian of his
                      conviction in the instant offense/prior offense. This provision does not encompass persons under
                      the age of 18, such as waiters, cashiers, ticket vendors, etc., whom the defendant must interact with
                      in order to obtain ordinary and usual commercial services;

         14.          The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by
                      a business or organization that causes him to regularly contact persons under the age of 18;

         15.          The defendant shall not affiliate with, own, control, or be employed in any capacity by a business
                      whose principal product is the production or selling of materials depicting or describing "sexually
                      explicit conduct," as defined at 18 U.S.C. § 2256(2);


                      Employment Condition



CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 3 of 9
                 Case 8:20-cr-00143-JLS Document 40 Filed 03/05/21 Page 4 of 9 Page ID #:189

 USA vs.       Philip Kay Lippincott                                     Docket No.:   SACR 20-00143-JLS

         16.          The defendant's employment shall be approved by the Probation Officer, and any change in
                      employment must be pre-approved by the Probation Officer. The defendant shall submit the name
                      and address of the proposed employer to the Probation Officer at least ten (10) days prior to any
                      scheduled change;

                      Residence Condition

         17.          The defendant shall not reside within direct view of school yards, parks, public swimming pools,
                      playgrounds, youth centers, video arcade facilities, or other places primarily used by persons under
                      the age of 18. Defendant’s residence shall be approved by the Probation Officer. Defendant shall
                      submit the address of the proposed residence to the Probation Officer at least ten (10) days prior
                      to any scheduled change;

                      Search Condition

         18.          The defendant shall submit to a search, at any time, with or without warrant, and by any law
                      enforcement or probation officer, of the defendant's person and any property, house, residence,
                      vehicle, papers, computers, cell phones, other electronic communication or data storage devices or
                      media, email accounts, social media accounts, cloud storage accounts, effects and other areas under
                      the defendant's control, upon reasonable suspicion concerning a violation of a condition of
                      supervision or unlawful conduct by the defendant, or by any probation officer in the lawful
                      discharge of the officer's supervision functions.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant poses
a low risk of future substance abuse.

Immediately following sentencing, the defendant shall report directly to the Probation & Pretrial Services Office for
instructions regarding sex-offender registration requirements.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before
12 noon, Friday, April 9, 2021. In the absence of such designation, the defendant shall report on or before the same date
and time, to the United States Marshal located at the United States Court House, 411 West Fourth Street, Santa Ana, CA
92701-4597

//


//


//


//


//



CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 4 of 9
                Case 8:20-cr-00143-JLS Document 40 Filed 03/05/21 Page 5 of 9 Page ID #:190

 USA vs.      Philip Kay Lippincott                                          Docket No.:       SACR 20-00143-JLS

Bond is exonerated upon surrender.

The Court advised the defendant of his right to appeal.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            March 05, 2021
            Date                                                  U. S. District Judge Josephine L. Staton

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            March 5, 2021                                   By    M. Kunig
            Filed Date                                            Deputy Clerk




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 5 of 9
                Case 8:20-cr-00143-JLS Document 40 Filed 03/05/21 Page 6 of 9 Page ID #:191

 USA vs.      Philip Kay Lippincott                                                  Docket No.:     SACR 20-00143-JLS


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 6 of 9
                Case 8:20-cr-00143-JLS Document 40 Filed 03/05/21 Page 7 of 9 Page ID #:192

 USA vs.      Philip Kay Lippincott                                              Docket No.:     SACR 20-00143-JLS



   X The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
 Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
 or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance
 of opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
 name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the
 new account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
 modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s behalf.


         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 9
                Case 8:20-cr-00143-JLS Document 40 Filed 03/05/21 Page 8 of 9 Page ID #:193

 USA vs.      Philip Kay Lippincott                                         Docket No.:       SACR 20-00143-JLS




                                                                RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                 to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                 United States Marshal


                                                           By
            Date                                                 Deputy Marshal


CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 8 of 9
                Case 8:20-cr-00143-JLS Document 40 Filed 03/05/21 Page 9 of 9 Page ID #:194

 USA vs.      Philip Kay Lippincott                                             Docket No.:       SACR 20-00143-JLS




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 9 of 9
